BRYANT, Judge.
On appeal from his conviction in district court, defendant was found guilty by a jury of second-degree trespass, in violation of N.C. Gen. Stat. § 14-159.13 (2015). The trial court fined him $100.00 and ordered him to pay $372.50 in court costs. Defendant gave notice of appeal in open court.
Counsel appointed to represent defendant was unable to identify any issue with sufficient merit to support a meaningful argument for relief on appeal and asks that this Court conduct its own review of the record for possible prejudicial error. Counsel shows to the satisfaction of this Court that she has complied with the requirements of Anders v. California , 386 U.S. 738, 18 L.Ed. 2d 493 (1967), and State v. Kinch , 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and providing him with the documents necessary to do so.
Defendant has not filed any written arguments on his own behalf with this Court, and a reasonable time for him to do so has expired. In accordance with Anders , we have fully examined the record to determine whether any issues of arguable merit appear therefrom. We have been unable to find any possible prejudicial error and conclude that the appeal is wholly frivolous. The trial court's judgment is affirmed.
AFFIRMED.
Report per Rule 30(e).
Judges DAVIS and ZACHARY concur.